        Case 3:19-cv-02012-SB         Document 16       Filed 06/10/20      Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 LAURA GABRIEL, an individual,                                               Case No. 3:19-cv-02012-SB

               Plaintiff,                                                      OPINION AND ORDER

        v.

 BROADSPIRE SERVICES, INC., a Delaware
 Corporation; and CRAWFORD &
 COMPANY, INC., a Georgia Corporation,

               Defendants.


BECKERMAN, U.S. Magistrate Judge.

       Plaintiff Laura Gabriel (“Gabriel”) filed this action against Broadspire Services, Inc.

(“Broadspire”) and Crawford & Company, Inc. (together, “Defendants”), alleging that

Defendants violated Or. Rev. Stat. § 654.062 (“ORS § 654.062”) (the Oregon Safe Employment

Act (“OSEA”)), and Or. Rev. Stat. § 659A.199 (“ORS § 659A.199”) (whistleblower retaliation),

when they terminated her after she cooperated with an investigation into Defendants’ safety




PAGE 1 – OPINION & ORDER
           Case 3:19-cv-02012-SB      Document 16       Filed 06/10/20     Page 2 of 10




practices. Before this Court is Defendants’ motion to dismiss pursuant to FED. R. CIV. P.

12(b)(6). (ECF No. 6.) The Court has jurisdiction over this matter under 28 U.S.C. § 1332, and

all parties have consented to the jurisdiction of a U.S. Magistrate Judge pursuant to 28 U.S.C. §

636. For the reasons that follow, the Court grants in part and denies in part Defendants’ motion

to dismiss.

                                       BACKGROUND1

       Defendants hired Gabriel, a registered nurse with twenty-five years of experience, in

2013 as an area manager for the Western Region of Broadspire. (Compl. ¶¶ 7-9.) In 2015,

Gabriel was promoted to Registered Nurse, Assistant Vice President, for the Western Region.

(Comp. ¶ 7.) Gabriel coordinated and managed approximately 165 personnel for Defendants in

twenty-two states. (Compl. ¶ 10.) Gabriel remained in this position, receiving excellent

performance reviews each year (the last in January 2019), and she was nominated for a national

case manager award in 2018. (Compl. ¶ 11.) Defendants terminated her on August 26, 2019.

(Compl. ¶ 7.)

       Gabriel became aware in 2019 that Defendants were not providing their employees with

appropriate personal protective equipment (“PPE”), and that Defendants had “failed to conduct

mandatory safety procedures as required by Washington state law.” (Compl. ¶ 12.) In May 2019,

Gabriel’s colleague reported Defendants’ conduct to the U.S. Department of Labor’s

Occupational Safety and Health Administration (“OSHA”), listing Gabriel as a witness to

Defendants’ alleged misconduct. (Compl. ¶¶ 13-14.) Shortly after, Washington’s Department of




       1
          The Court takes the following facts from Gabriel’s complaint and assumes they are true
for the present motion to dismiss. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007)
(explaining that a district court “ruling on a defendant’s motion to dismiss a complaint ‘must
accept as true all of the factual allegations contained in the complaint’”) (citation omitted).

PAGE 2 – OPINION & ORDER
         Case 3:19-cv-02012-SB           Document 16        Filed 06/10/20      Page 3 of 10




Labor and Industry (“Washington L&I”) began an investigation into Defendants’ safety

practices. (Compl. ¶ 15.)

        In early August 2019, one of Defendants’ compliance directors, Glenn Morrison

(“Morrison”), sent an email to employees to notify them that an investigator may contact them,

and in a subsequent email Morrison scheduled a conference call with employees to discuss the

investigation. (Compl. ¶ 16.) Morrison included Gabriel in his first email about the call, but not

the second email providing the conference call information. (Id.) When Gabriel joined the

conference call, Morrison told her that she was not allowed to participate because she is a

manager, and that she must leave the call. (Compl. ¶ 17.) Gabriel alleges that by speaking with

the employees about the investigation before their interviews and without her involvement,

Morrison “was attempting to subvert the investigation and prevent employees from giving full

testimony regarding [Defendants’] safety violations.” (Compl. ¶ 16.)

        Subsequent to the Morrison call in early August 2019, Gabriel provided information to

the Washington L&I investigator regarding Defendants’ safety practices. (Compl. ¶ 18.) On

August 26, 2019, Defendants terminated Gabriel’s employment. (Compl. ¶ 19.)

                                             ANALYSIS

I.      STANDARD OF REVIEW

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard




PAGE 3 – OPINION & ORDER
         Case 3:19-cv-02012-SB          Document 16       Filed 06/10/20      Page 4 of 10




is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

II.    DISCUSSION

       A.      Oregon Safe Employment Act (First Claim for Relief)

       Defendants move to dismiss Gabriel’s OSEA retaliation claim, on the ground that Gabriel

has failed adequately to plead that she engaged in protected activity, that her protected activity

related to OSEA, or that her protected activity resulted in an adverse employment action. (Mot.

to Dismiss at 4.)

               1.      Protected Activity

       The OSEA prohibits employers from retaliating against an employee who has engaged in

certain protected activities relating to occupational health and safety:

       It is an unlawful employment practice for any person to bar or discharge
       from employment or otherwise discriminate against any employee or
       prospective employee because the employee or prospective employee has
       (a) Opposed any practice forbidden by ORS 654.001 to 654.295, 654.412
       to 654.423 and 654.750 to 654.780; (b) Made any complaint or instituted
       or caused to be instituted any proceeding under or related to ORS 654.001
       to 654.295, 654.412 to 654.423 and 654.750 to 654.780, or has testified or
       is about to testify in any such proceeding . . . .

ORS § 654.062(5) (emphasis added). Defendants argue that Gabriel fails to allege that she

opposed any practices, made a complaint, or caused a proceeding to occur as required by the

statute (Mot. to Dismiss at 4), but the statute also clearly protects an employee who “has testified

or is about to testify” in any proceeding relating to OSEA violations. ORS § 654.062(5). Here,

Gabriel alleges that she cooperated with the Washington L&I investigation, was listed as a

witness in the investigation, and provided information about Defendants’ safety practices to

investigators. As such, Gabriel has adequately pled that she testified or was about to testify in a

proceeding. See White v. Twin Falls Cty., No. 1:14-CV-00102-EJL-REB, 2016 WL 1275594, at



PAGE 4 – OPINION & ORDER
         Case 3:19-cv-02012-SB         Document 16       Filed 06/10/20     Page 5 of 10




*10 (D. Idaho Mar. 31, 2016) (denying the employer’s motion for summary judgment where a

reasonable fact finder could find that “being listed as a witness” in a complaint to a governmental

agency is a protected activity); cf. Bowen v. M. Caratan, Inc., 142 F. Supp. 3d. 1007, 1022 (E.D.

Cal. 2015) (denying the employer’s motion for summary judgment because the plaintiff’s name

on a Department of Labor list of witnesses for an audit qualified as a “protected activity” under

the Fair Labor Standards Act, which similarly protects employees who “testify or are about to

testify” against their employer in any proceeding, and noting that “[f]inding that the plain

language of the statute provides protections to witnesses identified in the investigat[iv]e phase

comports with the purpose of the statute, which was to allow information to flow from

employee-witnesses to the regulatory body without economic repercussions to the employees for

participating” (citing Mitchell v. Robert DeMario Jewelry, Inc., 361 U.S. 288, 292-93 (1960))).

               2.      Relating to OSEA Violations

       Defendants also argue that Gabriel fails to state a claim because Gabriel does not allege

that the Washington L&I investigation was related to alleged violations of the OSEA. (Mot. to

Dismiss at 3.) The Court agrees.

       In Anderson v. Evergreen Int’l Aviation, Inc., 131 Or. App. 726 (1994), the Court of

Appeals held that “[t]he OSEA, by its terms, is limited to the maintenance of safe working

conditions in Oregon[,]” that “[t]he ‘whistleblower’ protections of ORS 654.062(5)(a) are,

necessarily, congruent with the OSEA’s general territorial scope” and “[c]onsequently, an

employee who opposes a practice which would otherwise be forbidden by the OSEA, but which

occurs at a place of employment outside of Oregon, has no statutory remedy under ORS

654.062(5)(a).” Anderson, 131 Or. App. at 736; see also Butler v. State, Dep’t of Corrs., 138 Or.

App. 190, 201 (1995) (holding that to trigger OSEA protection, an employee’s report of unsafe




PAGE 5 – OPINION & ORDER
           Case 3:19-cv-02012-SB       Document 16       Filed 06/10/20     Page 6 of 10




practices must “‘relate’ to the Oregon Safe Employment Act[,]” and noting that “the Act is

intended to ‘assure as far as possible safe and healthful working conditions for every working

man and woman in Oregon.’” (emphasis added) (quoting ORS § 654.003)).

       Similarly, in Reid v. Evergreen Aviation Ground Logistics Enter., Inc., No. 07-1641-AC,

2009 WL 136019 (D. Or. Jan. 20, 2009), this Court held that “[t]he OSEA does not protect [the

plaintiff’s] conduct opposing safety and health hazards outside of Oregon.” Reid, 2009 WL

136019, at *14 (citing Anderson, 131 Or. App. at 736).

       Gabriel alleges that she managed personnel in twenty-two states (Compl. ¶ 10), that she

became aware in 2019 that Defendants were not providing employees with appropriate PPE and

“failed to conduct other mandatory safety procedures as required by Washington State law”

(Compl. ¶ 12), that a colleague reported Defendants to OSHA (Compl. ¶ 13), and that

Washington L&I investigated the allegations (Compl. ¶ 15). It appears from Gabriel’s

allegations, as currently pled, that Washington L&I was investigating only occupational health

and safety practices in Washington, not Oregon. In light of the clear guidance in Anderson and

Reid that the OSEA does not protect whistleblowing about safety and health hazards outside of

Oregon, Gabriel has failed to state a claim for retaliation under ORS § 654.062(5).2

               3.      Causation

       Finally, Defendants argue that Gabriel has not pled any plausible connection between her

participation in the investigation and her termination. (Reply at 2.) Defendants are correct that

Gabriel must plead causation to state a claim under ORS § 654.062. See Ossanna v. Nike, Inc.,



       2
         If Gabriel has a factual basis to amend her claim to allege that Washington L&I’s
investigation also extended to Defendants’ occupational health and safety practices in Oregon,
she could state a retaliation claim under ORS § 654.062. In other words, the problem is not that
Washington L&I conducted the investigation, but that Gabriel has not alleged that Washington
L&I’s investigation arose under or related to the OSEA.

PAGE 6 – OPINION & ORDER
         Case 3:19-cv-02012-SB          Document 16        Filed 06/10/20      Page 7 of 10




290 Or. App 16, 27 (2018) (holding that “[the plaintiff] was required to establish a causal link

between his complaints about safety or the violation of a law . . . and defendant’s adverse

employment actions”). Gabriel has adequately pled causation here.

        Gabriel generally alleges that “[a]s a result of her participation and attempted

participation in the L&I investigation, Ms. Gabriel’s supervisors . . . decided that she could not

be trusted to participate in the companies’ covering up of its unlawful conduct” and therefore

“terminated Ms. Gabriel’s employment because of her participation in the L&I investigation.”

(Compl. ¶ 19.) In support, Gabriel alleges that her termination in late August 2019 followed her

protected activity earlier in August 2019. That timing is sufficient to satisfy the causation

element of a retaliation claim at the pleading stage. See Meyer v. State by and through Or.

Lottery, 292 Or. App. 647, 683 (2018) (“Reviewing the case law, we conclude that the gap of

one to two months between the claimed protected activity and the subsequent adverse action in

this case is sufficient to raise an issue of fact on causation.”); Miller v. Fairchild Indus., Inc., 885

F.2d 498, 505 (9th Cir. 1989) (holding that a reasonable juror could infer causation where the

plaintiff was terminated fifty-nine days after engaging in protected activity); Cantwell v.

Peacehealth, No. 6:17-cv-01385-MK, 2019 WL 7708892, at *5 (D. Or. Nov. 25, 2019) (finding

that “[t]erminating an employee ‘slightly more than two weeks’ after protected conduct is

enough to raise the inference of causation” (quoting Neighborn v. Quest Health Care, 870 F.

Supp. 2d 1069, 1104 (D. Or. 2012))).

        Although Gabriel adequately pleads that she testified or was scheduled to testify in a

proceeding relating to Defendants’ safety practices, and that Defendants terminated her within a

few weeks of her participation in the proceeding, she has failed to allege that the proceeding was




PAGE 7 – OPINION & ORDER
         Case 3:19-cv-02012-SB         Document 16       Filed 06/10/20      Page 8 of 10




under or related to the OSEA. Accordingly, the Court dismisses, with leave to amend, Gabriel’s

OSEA claim.

       B.      Whistleblower Retaliation (Second Claim for Relief)

       Gabriel also alleges that Defendants engaged in whistleblower retaliation in violation

of ORS § 659A.199. Defendants move for dismissal, arguing that Gabriel has failed to allege that

she “reported” that Defendants were violating the law, or that Defendants were aware of her

alleged whistleblowing activity. (Mot. to Dismiss at 5-6.)

       Oregon’s whistleblower retaliation statute provides that an employer may not

“retaliate against an employee . . . for the reason that the employee has in good faith reported

information that the employee believes is evidence of a violation of a state or federal law, rule or

regulation.” ORS § 659A.199. “To establish a prima facie case of retaliation under ORS §

659A.199, the plaintiff must demonstrate that (1) [s]he was engaged in a protected activity; (2)

[s]he suffered an adverse employment decision; and (3) there was a causal link between the

protected activity and the adverse employment decision.” Brunozzi v. Cable Comm’ns, Inc., 851

F.3d 990, 998 (9th Cir. 2017).

       Gabriel pleads that she was aware that Defendants were violating the law by failing to

provide employees with appropriate PPE and failing to conduct mandatory safety procedures

required by law, and that she reported her information about Defendants’ safety practices to the

Washington L&I investigator. See Compl. ¶ 12 (alleging that Gabriel was aware that Defendants

“failed to provide [their] employees with appropriate [PPE] and failed to conduct other

mandatory safety procedures as required by Washington State law”); Compl. ¶ 18 (alleging that

Gabriel “provided information as requested by the L&I investigator regarding [Defendants’]




PAGE 8 – OPINION & ORDER
         Case 3:19-cv-02012-SB          Document 16       Filed 06/10/20      Page 9 of 10




safety practices”). Gabriel has sufficiently pled that she believed Defendants were violating the

law and she reported her information about Defendants’ safety practices to investigators.

       Defendants also argue that Gabriel has not adequately alleged Defendants were aware of

her participation in the investigation. (Mot. to Dismiss at 6.) The Court disagrees, in light of

Gabriel’s allegation that Morrison asked her to leave a call about the investigation (Compl. ¶ 17),

and her allegation that Defendants terminated her just a few weeks after she spoke with

investigators (Compl. ¶ 19). Construing these facts in the light most favorable to Gabriel, Gabriel

has adequately pled that Defendants were aware of her whistleblowing activity. See Poland v.

Chertoff, 494 F.3d 1174, 1180 n.2 (9th Cir. 2007) (“At the prima facie stage of a retaliation case,

‘[t]he causal link element is construed broadly so that a plaintiff merely has to prove that the

protected activity and the negative employment action are not completely unrelated.’” (citation

omitted)); Dameworth v. Linn-Benton Cmty. Coll., No. 07–6162, 2007 WL 2816216, at *6 (D.

Or. Sept. 27, 2007) (noting that “‘[e]ssential to a causal link is evidence that the employer was

aware that the plaintiff had engaged in the protected activity[,]’” and holding that “[b]ecause the

[alleged adverse action] occurred shortly after plaintiff filed her sex discrimination complain[t]

with human resources, I find that the causal link is also satisfied in plaintiff’s prima facie case”

(quoting Cohen v. Fred Meyer, Inc., 686 F.2d 793, 796 (9th Cir. 1982))). Accordingly, the Court

denies Defendants’ motion to dismiss Gabriel’s whistleblowing retaliation claim.

///

///

///

///

///




PAGE 9 – OPINION & ORDER
        Case 3:19-cv-02012-SB         Document 16        Filed 06/10/20     Page 10 of 10




                                         CONCLUSION

       For the reasons stated, the Court grants in part and denies in part Defendants’ motion to

dismiss (ECF No. 6), and dismisses Gabriel’s OSEA claim with leave to file an amended

complaint within fourteen days if she is able to cure the pleading deficiency identified herein. If

Gabriel elects not to file an amended complaint, this case will proceed on her whistleblower

retaliation claim only.

       IT IS SO ORDERED.

       DATED this 10th day of June, 2020.

                                                      _____________________________
                                                      Hon. Stacie F. Beckerman
                                                      United States Magistrate Judge




PAGE 10 – OPINION & ORDER
